      2:20-cr-00542-RMG         Date Filed 09/08/20      Entry Number 1       Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

UNITED STATES OF AMERICA                     )       CRIMINAL NO. 2:20-cr-542
                                             )
                                             )              18 U.S.C. § 2
                                             )              18 U.S.C. § 844(i)
              v.                             )
                                             )
                                             )
KELSEY DONNEL JACKSON                        )
                                             )


                                           COUNT 1

THE UNITED STATES ATTORNEY CHARGES:

       That on or about May 30, 2020, in the District of South Carolina, the Defendant, KELSEY

DONNEL JACKSON, did knowingly, intentionally and maliciously damage, and attempt to

damage and destroy, by means of fire, a vehicle and other real property, and did aid and abet any

person in damaging and destroying, by means of fire, a vehicle and other real property, used in

interstate and foreign commerce and in an activity affecting interstate and foreign commerce, to

wit: a Charleston City Police Department vehicle in Charleston, South Carolina;

       In violation of Title 18, United States Code, Sections 844(i) and 2.



                                             s/Peter M. McCoy, Jr.
                                             PETER M. MCCOY, JR. (el)
                                             UNITED STATES ATTORNEY
